       Case 1:21-cv-00187-HBK Document 12 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                              Case No. 1:21-cv-00187-HBK
12                       Petitioner,                    ORDER DENYING PETITIONER’S MOTION
                                                        FOR EMERGENCY PROTECTIVE ORDER
13           v.
                                                        (Doc. No. 11)
14    KATHLEEN ALLISON, LAURA
      ELDRIDGE, AND ATTORNEY
15    GENERAL,
16                       Respondents.
17

18          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a
19   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Before the court is
20   petitioner’s motion for emergency protective order. (Doc. No. 11).
21          Petitioner alleges that certain prison personnel are retaliating against him, have wrongfully
22   transferred him to a quarantine unit, are torturing him, and are denying him access to medical care
23   and mailing envelopes. (See generally Doc. No. 11). Petitioner requests that this court order
24   petitioner be transferred into the custody of the federal prison system. (Id. at 4). Such claims turn
25   on petitioner’s conditions of confinement and are inappropriate on habeas review. See Badea v.
26   Cox, 931 F. 2d 573, 574 (9th Cir. 1991) (noting purpose of habeas is to challenge “legality or
27   duration” of a petitioner’s incarceration, quoting Preiser v. Rodriguez, 411 U.S. 475, 485 (1973)).
28
         Case 1:21-cv-00187-HBK Document 12 Filed 03/26/21 Page 2 of 2


 1   Instead, “a [42 U.S.C.] § 1983 action is a proper remedy for a state prisoner who is making a

 2   constitutional challenge to the conditions of his prison life.” Preiser, 411 U.S. at 499. Therefore,

 3   to the extent petitioner wishes to challenge his conditions of confinement, he should do so in a

 4   § 1983 civil rights action.1 Although the clerk of court recently provided petitioner with a blank

 5   § 1983 civil rights complaint form (Doc. No. 8), petitioner’s place of confinement was recently

 6   changed. (Doc. Nos. 9, 10). Therefore, out of an abundance of caution, the court will direct the

 7   clerk to send an additional blank § 1983 civil rights complaint form to petitioner’s updated

 8   address.

 9            Accordingly, it is ORDERED:

10            1. Petitioner’s motion for emergency protective order (Doc. No. 11) is DENIED.

11            2. The clerk of court is directed to provide petitioner with a blank § 1983 civil rights

12               complaint form.

13
     IT IS SO ORDERED.
14

15
     Dated:      March 25, 2021
16                                                           HELENA M. BARCH-KUCHTA
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27
     1
      The court, by separate order, has directed the clerk of court to notify the appropriate prison officials of
28   petitioner’s claims.
                                                             2
